Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 07/14/2022 has been entered. Claims 1, 10, 1 1, and 20 have been amended. Claims 15-19 stand withdrawn from consideration. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20190157337 A1).
Regarding claim 20, Lin (e.g., Figs. 1-2, 14, and 3B, Fig. 3B is reproduced below for reference) discloses a display device, comprising: 
a substrate (substrate 602) including a fingerprint area (fingerprint sensing area 108), the fingerprint area including a first area and a second area (fingerprint sensing area 108 including a first area A and a second area B), wherein the first area (area A) encloses a perimeter of the second area (area BA).

    PNG
    media_image1.png
    353
    803
    media_image1.png
    Greyscale

a light-emitting element layer (light-emitting element layer 222) disposed on the substrate (substrate 602), the light-emitting element layer including at least one light-emitting element (light-emitting element layer 222 including light-emitting elements 222R, 222G, and 222B); and 
a sensor layer (sensor layer including photosensors 207) disposed on the substrate (substrate 602), the sensor layer including at least one photosensor (sensor layer including photosensors 207), 
wherein the at least one light-emitting element is arranged in the first area (light-emitting elements 222R, 222G, and 222B arranged in the first area A), and wherein the at least one photosensor is disposed in the second area (photosensor 207 disposed in the second area B), the at least one photosensor (photosensor 207) receives dispersed and/or scattered light from a target object (finger 110) overlapping the first area (fingerprint sensing area 108 including a first area A and a second area B).

5.	Claims 1 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higano (US 20220057664 A1).
	Regarding claim 1, Higano (e.g., Figs. 5-7 and 25-26) discloses a display device, comprising:

    PNG
    media_image2.png
    461
    794
    media_image2.png
    Greyscale

Fig. A. Fingerprint sensing area as disclosed by Higano’s Figs. 6 and 7

    PNG
    media_image3.png
    266
    961
    media_image3.png
    Greyscale

Fig. B. Fingerprint sensing area as taught by Higano includes a first area A and a second area B

    PNG
    media_image4.png
    399
    1273
    media_image4.png
    Greyscale

Fig. C. Fingerprint sensing area as taught by Higano includes a first area A, a second area B, and a third area C
a substrate (substrate 31 or substrate of light shielding structure 5) including a fingerprint area (fingerprint sensing area as reproduced above), the fingerprint area including a first area and a second area (fingerprint sensing area including a first area A and a second area B), wherein the first area (first area A) encloses a perimeter of the second area (second area B);
a light-emitting element layer (light-emitting element layer 7) disposed on a first surface (top surface) of the substrate (substrate 31 or substrate of light shielding structure 5), the light emitting element layer including light-emitting elements (light-emitting elements 7-R, 7-G, 7-B, and 7-IR); and
a sensor layer (sensor layer 8) disposed on a second surface (bottom surface) of the substrate (substrate 31 or substrate of light shielding structure 5), the sensor layer including photosensors (photosensors 8),
wherein the light-emitting elements include a first light-emitting element arranged in the first area (e.g., light-emitting element 7-G arranged in the first area) and a second light-emitting element arranged in the second area (e.g., light-emitting elements 7-IR arranged in the second area), and
wherein during a fingerprint sensing period, the first light-emitting element emits light and the second light-emitting element does not emit light (e.g., Figs. 20-21 and 27; during a fingerprint sensing period or a first detection period, light-emitting element 7-G emits light for fingerprint detection, light-emitting elements 7-IR does not emit light; [0146]-[0147], [0151], [0176], and [0077]).

Regarding claim 7, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 1, further comprising: a light-blocking layer (e.g., Figs. 10-12 and 25; light-blocking layer including opening 51 and light-blocking region 52) interposed between the substrate (substrate of light shielding structure 5) and the light-emitting element layer (light-emitting element layer 7), the light-blocking layer including openings (light-blocking layer including opening 51).

Regarding claim 8, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 7, wherein the light-blocking layer (e.g., Figs. 10-12 and 25; light-blocking layer including opening 51 and light-blocking region 52) blocks a part of external light transfers a remaining part of the external light to the sensor layer (sensor layer 8) through the openings (including opening 51).

Regarding claim 9, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 8, wherein a first photosensor receives light that is incident through a first opening (e.g., Figs. 10-12 and 1, 25; a photosensor 8 receives light that is incident through a corresponding opening 51) and such that a second photosensor receives no light or receives light that is incident through two or more openings (e.g., Figs. 10-12 and 1, 25; a second photosensor 8 receives no light that is incident through two or more openings 51).

Regarding claim 10, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 1, wherein the second area (second area B) is disposed within a central portion of the first area (first area A).

Regarding claim 11, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 1, wherein the fingerprint area further includes a third area (fingerprint sensing area including a third area C), and the light-emitting elements further include a third light-emitting element arranged in the third area (e.g., light-emitting element 7-B arranged in the third area C).

Regarding claim 12, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 11, wherein the first area (first area A) encloses the third area (first area C), and the third light-emitting element does not emit light during the fingerprint sensing period (e.g., Fig. 27; during a fingerprint sensing period or a first detection period, light-emitting element 7-B does not emit light).

Regarding claim 13, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 12, wherein the second area (e.g., second area B) and the third area (e.g., third area C) are spaced apart from each other (e.g., Fig. C reproduced above).

    PNG
    media_image5.png
    441
    1149
    media_image5.png
    Greyscale

Fig. D. Fingerprint sensing area as taught by Higano includes a first area A, a second area B, and a third area C
Regarding claim 14, Higano (e.g., Figs. 5-7, 10-12, and 25-26) discloses the display device according to claim 11, wherein the second area (second area B) encloses the third area (third area C), and the third light-emitting element emits light during the fingerprint sensing period (e.g., Figs. 20-21; during a fingerprint sensing period or a first detection period, light-emitting element 7-B emits light).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 2-6 are rejected under 35 U.S.C. 103 as unpatentable over Higano (US 20220057664 A1) in view of Zou (US 20210312027 A1).
Regarding claim 2, Higano (e.g., Figs. 5-7, 13-15, and 25-26) discloses the display device according to claim 1, further comprising: a fingerprint detector (e.g., Figs. 13-15; detector including detection circuit 163 and detection control circuit 161) configured to receive sensing signals from photosensors arranged in the first area to generate a fingerprint authentication image (e.g., Figs. 13 and 15; photosensors 8 to receive light signal emitted from light-emitting element 7-G to detect fingerprint image; [0146]-[0147], [0151], [0176], and [0077]), and to receive sensing signals from photosensors arranged in the second area (photosensors 8 to receive light signal emitted from light-emitting element 7-IR to detect liveness of a subject; [0146]-[0147], [0151], [0176], and [0077]). Higano discloses receiving reflected infrared light signals to detect blood vessel image or vein image to identify liveness of a subject, but does not expressly disclose to generate a fake verification image. However, Zou (e.g., Figs. 5-10 and 24-25) discloses a fingerprint detector including a first recognition unit configured to receive sensing signals to generate a fingerprint authentication image ([0162]-[0163] and [0188]; fingerprint image) and a second recognition unit configured to receive infrared light signals to generate a fake verification image (Figs. 8-10 and 24-25; detect blood vessel image or vein image, identify non-living body or fake finger; [0137], [0157], [0202]-[0204], [0215], [0217], [0223], [0243]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zou to the fingerprint detector of Higano. The combination/motivation would provide a fingerprint sensor with an enhanced security based on confirmation of both identity and liveness of a subject to be authenticated.

Regarding claim 3, Higano in view of Zou discloses the display device according to claim 2, Zou (e.g., Figs. 5-10 and 24-25) discloses wherein the fingerprint detector performs a fingerprint authentication procedure based on the fingerprint authentication image (e.g., Fig. 7, S730 and S740; and Fig. 25, S2525 and S2530). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zou to the fingerprint detector of Higano. The combination/motivation would provide a fingerprint sensor with an enhanced security based on confirmation of both identity and liveness of a subject to be authenticated.

Regarding claim 4, Higano in view of Zou discloses the display device according to claim 2, Zou (e.g., Figs. 5-10 and 24-25) discloses wherein the fingerprint detector generates an average gray level of the fake verification image as a verification value (e.g., Fig. 8; [0202]-[0204], [0215], and [0217]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zou to the fingerprint detector of Higano. The combination/motivation would provide a fingerprint sensor with an enhanced security based on confirmation of both identity and liveness of a subject to be authenticated.

Regarding claim 5, Higano in view of Zou discloses the display device according to claim 4, Zou (e.g., Figs. 5-10 and 24-25) discloses wherein the fingerprint detector compares the verification value with a preset reference value, and then determines whether a sensing target located in the fingerprint area is a fake fingerprint (e.g., Fig. 8; [0202]-[0204], [0215], and [0217]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zou to the fingerprint detector of Higano for the same reason above.

Regarding claim 6, Higano in view of Zou discloses the display device according to claim 5, Zou (e.g., Figs. 5-10 and 24-25) discloses wherein when the verification value is greater than the reference value, the fingerprint detector determines that the sensing target is a biometric fingerprint (e.g., Fig. 8; [0202]-[0204], [0215], and [0217]), and wherein, when the verification value is less than or equal to the reference value, the fingerprint detector determines that the sensing target is a fake fingerprint (e.g., Fig. 8; [0202]-[0204], [0215], and [0217]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zou to the fingerprint detector of Higano for the same reason above.

Response to Arguments
8.	Regarding claim 20, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Lin (US 20190157337 A1) has been used for new ground rejection.  

Regarding claim 1, applicant’s arguments have been considered but are not persuasive. Applicant has amended claims 1 by adding a feature " wherein the first area encloses a perimeter of the second area". Applicant further argues that the cited references do not disclose the new limitation of amended claim 1. 
The examiner respectfully disagrees with applicant’s arguments. Higano (e.g., Figs. 5-7 and 25-26) discloses a display device, comprising a fingerprint recognition area, which is in substantially the same region as the display area. The fingerprint sensing area in accordance with Higano’s Figs. 6 and 7 is reproduced below as Figs. A and B. Higano discloses the fingerprint sensing area including a first area A and a second area B, wherein the first area A encloses a perimeter of the B. Higano discloses the light-emitting elements include a first light-emitting element (e.g., 7-G) arranged in the first area A and a second light-emitting element 7-IR arranged in the second area. Higano further discloses, during a fingerprint sensing period or a first detection period, light-emitting element 7-G emits light for fingerprint detection, light-emitting elements 7-IR does not emit light; (e.g., Figs. 20-21 and 27; [0146]-[0147], [0151], [0176], and [0077]). Therefore, Higano discloses the limitations of the amended claim 1.

    PNG
    media_image6.png
    451
    776
    media_image6.png
    Greyscale

Fig. A. Fingerprint sensing area as disclosed by Higano’s Figs. 6 and 7

    PNG
    media_image3.png
    266
    961
    media_image3.png
    Greyscale

Fig. B. Fingerprint sensing area as taught by Higano includes a first area A and a second area B
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691